                                                                                        FILED
                                                                               2018 Nov-19 PM 02:14
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JACK HAROLD WILSON,                          )
                                             )
      Petitioner,                            )
                                             )
v.                                           )   Case No.: 5:18-cv-00280-LSC-JHE
                                             )
MATT GENTRY, Sheriff,                        )
                                             )
      Respondent.                            )

                             MEMORANDUM OPINION

      This is an action for a writ of habeas corpus action filed by petitioner Jack

Harold Wilson, pro se, on or about February 20, 2018. (Doc. 1). The petitioner, a

pre-trial detainee, challenged the revocation of his bond and his continued

detention pending a retrial on assault charges. On October 19, 2018, the magistrate

judge to whom the case was referred entered a report and recommendation

pursuant to 28 U.S.C. § 636(b), recommending that habeas relief be denied. (Doc.

18). Although the petitioner was notified of his right to file objections within

fourteen (14) days, no objections have been filed with the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

is of the opinion that the magistrate judge’s findings are due to be and are hereby

ADOPTED and his recommendation is ACCEPTED. Accordingly, the petition


                                         1
for writ of habeas corpus is due to be DISMISSED WITHOUT PREJUDICE on

the grounds of the bond revocation, and DISMISSED WITH PREJUDICE on

the grounds of double jeopardy. Further, because the petition does not present

issues that are debatable among jurists of reason, a certificate of appealability is

also due to be DENIED. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S.

473, 484-85 (2000); Rule 11(a), Rules Governing § 2254 Proceedings. A separate

Final Order will be entered.




                                         2
